ACCEPTED
                                                                                        12-14-00034-cv
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  6/2/2015 11:29:59 AM
                                                                                         CATHY LUSK
                                                                                                CLERK

                              No. 12-14-00034-CV

                                                                     FILED IN
                                                              12th COURT OF APPEALS
                                      In the                       TYLER, TEXAS
                                                              6/2/2015 11:29:59 AM
                            Twelfth Court of Appeals               CATHY S. LUSK
                                                                       Clerk




                          John Allen and Angela Allen

                                                                       Appellants,
                                        v.

                        Enbridge G & P (East Texas) L.P.
                                                                          Appellee.



        Appellants’ Unopposed Motion to Reschedule Oral Argument



TO THE HONORABLE COURT OF APPEALS:

      Appellants John and Angela Allen ask the Court to reschedule oral

argument in this case from June 16, 2015, because the Allens’ lead counsel, Karl

Hoppess, will be out of the country from June 12, 2015 through June 20, 2015.

Appellants request that the Court reschedule argument for one of the

following dates: June 24, 25, 29, or 30; July 1-10, 15-17, or 27-31; August 3-7

or 31; September 1-4, 10-11, or 24-25; or October 1-9.


                                        1
1.    Appellee Enbridge G & P (East Texas) L.P. has advised that it does not

oppose this request.

2.    Oral Argument in this case is currently scheduled for 8:30 a.m. on June

16, 2015.

3.    This is the Allens’ first request for postponement of argument.

However, Enbridge’s prior request for postponement was granted.

4.    The following facts justify the relief requested:

      The Allens’ lead counsel, Karl Hoppess, will be attending the American Bar

Association’s Magna Carta celebration on Runnymede Plain outside London from

June 12 until June 20, 2015.

5.    The Allens respectfully request that the Court reset this case for oral

argument on a date after June 20, 2014, and not on the following dates, on which

the Allens’ counsel will be occupied on the following matters:

      !     June 22-23, 2015 – On June 23 at 9:00 a.m., Darrin Walker will be
            attending the hearing on Defendants’ Traditional and No-Evidence
            Motion for Summary Judgment and Defendant’s Motion for Partial
            Summary Judgment on Plaintiff’s “Bad Faith Pooling” Claims in
            Cause No. 11-03-21722-CV in the 25th District Court of Lavaca
            County, Texas, styled Harvey Renger, Jr. et al. v. Crown Gas, L.P. et
            al. This hearing will take place in Seguin, Texas, so Walker will have
            to travel to Seguin on June 22.

      !     June 26, 2015 – On June 26 at 9:00 a.m., Darrin Walker will be
            attending the pre-trial hearing in Cause No. 11-3019-B in the 114th

                                         2
    District Court of Smith County, Texas, styled Brown-Eyed Girl, LLC
    d/b/a Leigh Oliver’s et al. v. Truck Insurance Exchange et al.

!   July 13-14, 2015 – Darrin Walker will be attending the trial in Cause
    No. CC-13-05900-A in the County Court at Law No. 1 of Dallas
    County, Texas, styled Lakeview Heights Addition Property Owner’s
    Association et al. v. BCH Development, LLC et al.

!   July 20-24 – Karl Hoppess will be attending the trial in Cause No.
    CI049089 in the County Court of Law No. 2, Brazoria County, Texas,
    styled Seaway Crude Pipeline Company, LLC v. Expre Realty, Ltd.

!   August 10-14, 2015 – Karl Hoppess will be attending the trial in
    Cause No. 14-000569-CV-361 in the 361st District Court of Brazos
    County, Texas, styled Curtis Capps v. The Known and Unknown
    Heirs of Alex Scott, et al.

!   August 17-21, 2015 – Darrin Walker will be attending the trial in
    Cause No. 11,CV-31,555 in the District Court of Shelby County,
    Texas, styled Connie Hooper v. XTO Energy, Inc.

!   August 24-28, 2015 – Karl Hoppess will be attending the trial in
    Cause No. 476 in the County Court at Law No. 2, of Brazos County,
    Texas, styled The State of Texas v. Tracy Schieffer, et al. Also, at
    9:00 a.m. on August 26, 2015, Darrin Walker will be attending a pre-
    trial hearing in Cause No. C1429967 in the 145th District Court of
    Nacogdoches County, Texas, styled John Battles v. Bryan Adam
    Bush et al. This will require Walker to travel to Nacogdoches on
    August 25, 2015.

!   September 8-9, 2015 – At 9:00 a.m. on September 9, 2015, Darrin
    Walker will be attending the pre-trial hearing in Cause No. 11-03-
    21722-CV in the 25th District Court of Lavaca County, Texas, styled
    Harvey Renger, Jr. et al. v. Crown Gas, L.P. et al. This will require
    Walker to travel to Lavaca County on September 8, 2015.

!   September 14-23, 2015 – Darrin Walker will be attending the trial in

                                3
             Cause No. 11-3019-B in the 114th District Court of Smith County,
             Texas, styled Brown-Eyed Girl, LLC d/b/a Leigh Oliver’s et al. v.
             Truck Insurance Exchange et al. Also, from September 14-17, 2015,
             Karl Hoppess will be attending the trial in Cause No. 477 in the
             County Court at Law No. 2, of Brazos County, Texas, styled The
             State of Texas v. Tracy Schieffer, et al. This is a different case than
             the one Hoppess will be trying August 24-28, 2015, which is
             mentioned above.

      !      September 28-30, 2015 – Karl Hoppess will be attending the trial in
             Cause No. 7529 in the County Court at Law, of Cherokee County,
             Texas, styled Billie Ruth Goforth Stone and Jane Goforth Richards v.
             Enbridge Pipelines (East Texas), L.P.

      !      October 13-23, 2015 – Darrin Walker will be attending the trial in
             Cause No. 11-03-21722-CV in the 25th District Court of Lavaca
             County, Texas, styled Harvey Renger, Jr. et al. v. Crown Gas, L.P. et
             al.

6.    This rescheduling is sought so that the merits might be presented in the most
helpful manner for the Court, and not for purposes of delay.

7.     The facts stated in this motion are either within the Court’s knowledge in its
official capacity or within the personal knowledge of the undersigned counsel, so
no affidavit is required under Texas Rule of Appellate Procedure 10.2.

      WHEREFORE, Appellants respectfully pray for the relief sought herein.

                                       Respectfully submitted,

                                       KARL C. HOPPESS & ASSOCIATES, P.C.
                                       8200 Wednesbury, Suite 420
                                       Houston, Texas 77074
                                       Ph.: (713) 651-9777
                                       Fax: (713) 651-1620
                                       kchoppess@swbell.net


                                          4
                                      By:    /s/ Karl C. Hoppess
                                             Karl C. Hoppess
                                             State Bar No.: 09990000

                                      LAW OFFICE OF DARRIN WALKER
                                      6134 Riverchase Glen Dr.
                                      Kingwood, Texas 77345
                                      (281) 358-2295 (telephone)
                                      (281) 358-5602 (facsimile)
                                      darrinwalker@embarqmail.com

                                      By:    /s/ Darrin Walker
                                             Darrin Walker
                                             State Bar No.: 00788600

                                      Counsel for Appellants

                            Certificate of Conference

      I certify that on May 27, 2015, I conferred via with Appellee’s counsel
Hon. Julie Wright, and Ms. Wright kindly advised that Appellee is not opposed to
this motion.

                                         /s/ Darrin Walker
                                              Darrin Walker

                               Certificate of Service

       I hereby certify that the foregoing motion has been provided to counsel
listed below in the manner indicated on this 2nd day of June, 2015.

c.c.   Julie Wright             via electronic delivery and
       Attorney for Appellee    email to jpw@flowersdavis.com

                                         /s/ Darrin Walker
                                             Darrin Walker



                                         5